Title: The Busy-Body, No. 3, 18 February 1729
From: Franklin, Benjamin
To: 


  The Busy-Body. No. 3.
  
Non vultus instantis Tyranni
Mente quatit solida—neque Auster
Dux inquieti turbidus Adriae,
    Nec fulminantis magna Jovis manus.    Hor.
It is said that the Persians in their ancient Constitution, had publick Schools in which Virtue was taught as a Liberal Art or Science; and it is certainly of more Consequence to a Man that he has learnt to govern his Passions; in spite of Temptation to be just in his Dealings, to be Temperate in his Pleasures, to support himself with Fortitude under his Misfortunes, to behave with Prudence in all Affairs and in every Circumstance of Life; I say, it is of much more real Advantage to him to be thus qualified, than to be a Master of all the Arts and Sciences in the World beside.
Virtue alone is sufficient to make a Man Great, Glorious and Happy. He that is acquainted with Cato, as I am, cannot help thinking as I do now, and will acknowledge he deserves the Name without being honour’d by it. Cato is a Man whom Fortune has plac’d in the most obscure Part of the Country. His Circumstances are such as only put him above Necessity, without affording him many Superfluities; Yet who is greater than Cato? I happened but the other Day to be at a House in Town, where among others were met Men of the most Note in this Place: Cato had Business with some of them, and knock’d at the Door. The most trifling Actions of a Man, in my Opinion, as well as the smallest Features and Lineaments of the Face, give a nice Observer some Notion of his Mind. Methought he rapp’d in such a peculiar Manner, as seem’d of itself to express, there was One who deserv’d as well as desir’d Admission. He appear’d in the plainest Country Garb; his Great Coat was coarse and looked old and thread-bare; his Linnen was homespun; his Beard perhaps of Seven Days Growth, his Shoes thick and heavy, and every Part of his Dress corresponding. Why was this Man receiv’d with such concurring Respect from every Person in the Room, even from those who had never known him or seen him before? It was not an exquisite Form of Person, or Grandeur of Dress that struck us with Admiration. I believe long Habits of Virtue have a sensible Effect on the Countenance: There was something in the Air of his Face that manifested the true Greatness of his Mind; which likewise appear’d in all he said, and in every Part of his Behaviour, obliging us to regard him with a Kind of Veneration. His Aspect is sweetned with Humanity and Benevolence, and at the same Time emboldned with Resolution, equally free from a diffident Bashfulness and an unbecoming Assurance. The Consciousness of his own innate Worth and unshaken Integrity renders him calm and undaunted in the Presence of the most Great and Powerful, and upon the most extraordinary Occasions. His strict Justice and known Impartiality make him the Arbitrator and Decider of all Differences that arise for many Miles around him, without putting his Neighbours to the Charge, Perplexity and Uncertainty of Law-Suits. He always speaks the Thing he means, which he is never afraid or asham’d to do, because he knows he always means well; and therefore is never oblig’d to blush and feel the Confusion of finding himself detected in the Meanness of a Falshood. He never contrives Ill against his Neighbour, and therefore is never seen with a lowring suspicious Aspect. A mixture of Innocence and Wisdom makes him ever seriously chearful. His generous Hospitality to Strangers according to his Ability, his Goodness, his Charity, his Courage in the Cause of the Oppressed, his Fidelity in Friendship, his Humility, his Honesty and Sincerity, his Moderation and his Loyalty to the Government, his Piety, his Temperance, his Love to Mankind, his Magnanimity, his Publick-spiritedness, and in fine, his Consummate Virtue, make him justly deserve to be esteem’d the Glory of his Country.
  
——The Brave do never shun the Light,
Just are their Thoughts and open are their Tempers;
Freely without Disguise they love and hate;
Still are they found in the fair Face of Day,
    And Heaven and Men are Judges of their Actions.    Rowe.

Who would not rather chuse, if it were in his Choice, to merit the above Character, than be the richest, the most learned, or the most powerful Man in the Province without it?
Almost every Man has a strong natural Desire of being valu’d and esteem’d by the rest of his Species; but I am concern’d and griev’d to see how few fall into the Right and only infallible Method of becoming so. That laudable Ambition is too commonly misapply’d and often ill employ’d. Some to make themselves considerable pursue Learning, others grasp at Wealth, some aim at being thought witty, and others are only careful to make the most of an handsome Person; But what is Wit, or Wealth, or Form, or Learning when compar’d with Virtue? ’Tis true, we love the handsome, we applaud the Learned, and we fear the Rich and Powerful; but we even Worship and adore the Virtuous. Nor is it strange; since Men of Virtue, are so rare, so very rare to be found. If we were as industrious to become Good, as to make ourselves Great, we should become really Great by being Good, and the Number of valuable Men would be much increased; but it is a Grand Mistake to think of being Great without Goodness; and I pronounce it as certain, that there was never yet a truly Great Man that was not at the same Time truly Virtuous.
O Cretico! Thou sowre Philosopher! Thou cunning States-man! Thou art crafty, but far from being Wise. When wilt thou be esteem’d, regarded and belov’d like Cato? When wilt thou, among thy Creatures meet with that unfeign’d Respect and warm Goodwill that all Men have for him? Wilt thou never understand that the cringing, mean, submissive Deportment of thy Dependants, is (like the Worship paid by Indians to the Devil) rather thro’ Fear of the Harm thou may’st do to them, than out of Gratitude for the Favours they have receiv’d of thee? Thou art not wholly void of Virtue; there are many good Things in thee, and many good Actions reported of thee. Be advised by thy Friend: Neglect those musty Authors; let them be cover’d with Dust, and moulder on their proper Shelves; and do thou apply thy self to a Study much more profitable, The Knowledge of Mankind, and of thy Self.
This is to give Notice that the BUSY-BODY strictly forbids all Persons, from this Time forward, of what Age, Sex, Rank, Quality, Degree or Denomination soever, on any Pretence to enquire who is the Author of this Paper, on Pain of his Displeasure, (his own near and Dear Relations only excepted).
’Tis to be observ’d that if any bad Characters happen to be drawn in the Course of these Papers, they mean no particular Person, if they are not particularly apply’d.
Likewise that the Author is no Partyman, but a general Meddler.
N.B. Cretico lives in a neighbouring Province.
